Bell, Justice.
In the instant suit by an owner of pin-ball machines against the Mayor and Council of the City of LaEayette, praying for a judgment declaring that an ordinance of the city, prohibiting the operation of pin-ball machines and similar machines as described therein, is invalid, and that plaintiff’s machines do not come within its provisions, also for injunctive and general relief, held:
1. Under the charter of the City of LaEayette (Ga. L. 1914, pp. 936, 958, § 51), the mayor and council had authority to pass the ordinance in question.
2. The allegations of the petition as amended, construed on demurrer most strongly against the plaintiff, show that the machines owned by the plaintiff come within the provisions of such ordinance.
3. Under the preceding rulings, which deal with the only contentions urged by the plaintiff in error, the court did not err in sustaining the general demurrer to the petition as amended. See, in this connection, Friedman v. Atlanta, 189 Ga. 862 (7 S. E. 2d, 911) ; Woodward v. Lithonia, 191 Ga. 234 (11 S. E. 2d, 476); Thompson v. Clarkston, 63 Ga. App. 772 (11 S. E. 2d, 508); Phillips v. Atlanta, 57 Fed. Supp. 588 (affirmed, 145 Fed. (2d), 470); Murphy v. California, 225 U. S. 623 (32 Sup. Ct. 697, 56 L. ed. 1229, 41 L. R. A. (N. S.) 153).
*667No. 15925.
September 6, 1947.

Judgment affirmed.


All the Justices concur, except Wyatt, J., who tooh no part in the consideration or decision of this case.

J. Ralph Rosser and Graham Wright, for plaintiff.
8. W. Fariss, for defendant.